Appellant obtained entry into the home of prosecutrix on the pretense that he was a chiropractor by the name of Harris, and that he wanted to employ her to work in his office. So claiming and asserting that as soon as she began to work for him he would treat her for nothing, he began at her home what he called adjustments. He would have prosecutrix take off all her clothes save her night gown, when he gave such treatments. Her mother was present at such times. The mother worked away from home in the daytime. So ascertaining, appellant came to the house of prosecutrix in the daytime and insisted on giving the girl a treatment which he had an engagement to give her that evening in the presence of the *Page 281 
mother. Prosecutrix objected, but when he told her that he could not come that night she finally acquiesced. She described his manipulations and forcible ravishment of her. Other female witnesses in behalf of the state detailed appellant's representations to them that he was a chiropractor named Harris, and his wish to give them adjustments. This testimony was competent. Appellant was not a chiropractor, and had and maintained no office for the transaction of such business, but on the contrary he was a paper-hanger and painter. As we view it, this case comes clearly within the rule admitting such testimony for purpose of identifying the accused, and such testimony of other people tended to identify the accused. He took the witness stand and denied having ever represented himself as a chiropractor or that he went by the name of Harris.
In appellant's motion he urges that while the testimony as to other representations and conduct with other persons than prosecutrix might be admissible as rebuttal, that its admission in chief caused him to take the stand herein, and that but for the admission of such testimony he would not have taken the stand and there would have been no rebuttal. There is nothing in this proposition. A defendant who thinks himself not properly treated in the state's development of its case on his trial, should stand on his complaint of the wrong done and not himself thereafter during such trial do things which would make material and pertinent testimony whose admission is the improper matter complained of.
The testimony of Mr. McMennamy that appellant fled when he saw his subterfuge as to having an office and being a chiropractor, about to be exposed, was admissible. Under the facts of this case the proposition as to whether appellant was such chiropractor and had an office and was giving his name as Harris to the various people mentioned at or reasonably near the time of this alleged rape, would be pertinent testimony.
The motion for rehearing will be overruled.
Overruled.